DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on March 28, 2022 in response to a non-final office action dated December 27, 2021.
Claims 1 – 3, 5 – 7, 10 – 18, and 20 – 24 are pending.
Claims 1 – 2, 5 – 7, 11 – 13, 15 – 18, and 20 are amended.
Claims 4, 8 – 9, and 19 are cancelled.
Claims 21 – 24 are added.
Claims 1 – 3, 5 – 7, 10 – 18, and 20 – 24 are rejected.
Response to Arguments
Applicant’s arguments filed on 3/28/2022 have been fully considered and are persuasive in regard to the rejection of claims  1 – 3, 5 – 7, 10 – 18, and 20 and said rejections from the prior office action is withdrawn.  However, applicant’s amendments precipitated a new search and consideration of the amended claims and new grounds of rejection were found for claims 1 – 3, 5 – 7, 10 – 18, and 20 – 24 under 35 U.S.C. 103.  The examiner here now responds to each argument.  Underlined text represents amendments to the claims made subsequent to the prior office action.
In regard to claims  1 – 2, , 7, 10 -11, 15, 17- 18 and 20, the applicant argues that the prior art combination of Odulinski and Ehrlich fails to explicitly teach, suggest or disclose:
“ ranking, by the one or more computers, the different combinations of settings based on the performance measures that respectively correspond to the different combinations of settings:
selecting, by the one or more computers, an updated set of settings for a particular server environment, wherein the updated set of settings is selected from the different combinations of settings based on the ranking of the different combinations of settings” (as recited in claim 1 and substantially replicated in claims 17 and 20)
The applicant states:
“ . . .  Applicant submits that the combination of Odulinski and Ehrlich does not render obvious multiple features of the claims as amended. For example, the independent claims recite “based on the monitored results, generating . . . a performance measure for each of the different combinations of settings,” “ranking . . . the different combinations of settings based on the performance measures that respectively correspond to the different combinations of settings,” and “selecting... an updated set of settings for a particular server environment, wherein the updated set of settings is selected from the different combinations of settings based on the ranking of the different combinations of settings.” The combination of Odulinski and Ehrlich
does not render obvious these features.

For example, Ehrlich does not disclose “ranking . . . different combinations of settings
based on . . . performance measures that respectively correspond to the different combinations of settings,” and “selecting ... . an updated set of settings for a particular server environment, wherein the updated set of settings is selected from the different combinations of settings based on the ranking of the different combinations of settings.” As the Office Action notes, Ehrlich can “compute a distance metric on current observed performance data versus expected performance data for the time period.” Ehrlich at J [0039]; see Office Action at pg. 8. “If the computed deviation score 1s statistically significant,” indicating that the distance metric is higher than expected, then Ehrlich’s process may reinitialize, or retrain a machine learning model (MLM). /d.

Ehrlich’s feature of comparing observed and expected performance data for a computer
does not involve ranking different combinations of settings. Ehrlich compares predicted
performance data for a server environment with observed performance data for the same server environment. Ehrlich at J [0039]. This simply compares two performance measures for the same set of configuration settings, and does not rank different combinations of settings relative to each other. Odulinski fails to cure the deficiencies of Ehrlich. The references also do not render obvious selecting an updated set of settings for a server environment “based on the ranking of the different combinations of settings.”

Withdrawal of the rejections is respectfully requested. . . “ (Applicant’s remarks pages 9 – 10)

In response to the applicant’s argument:
The applicant amended the independent claims to add a requirement to rank different combinations of settings based on performance measures that respectfully correspond to different combinations of settings, and selecting said settings based on the ranking of the different combinations of the settings.  The applicant’s amendments substantially changed the scope of the claims and resulted in the amended claims not explicitly being taught by the combination of Odulinski and Ehrlich.  Therein, the applicant’s argument is persuasive and the rejections under 35 U.S.C. 103 over Odulinski and Ehrlich are withdrawn.  However the applicant’s amendment required a new search and consideration to be performed, which resulted in introducing a new ground of rejection under 35 USC 103 as the amended claims being un-patentable over Odulinski et al. (U.S. 10,452,440 B1; herein referred to as Odulinski) in view of Ehrlich et al. (U.S. 2021/0019321 A1; herein referred to as Ehrlich) in further view of Nickolov et al. (U.S. 2017/0034023 A1; herein referred to as Nickolov).  The new prior art reference Nickolov is analogous art that is directed to evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; generating automated recommendations for improving server system metrics; and automatically and conditionally updating or upgrading system packages/components (see Nickolov – abstract). Nickolov teaches the calculation of a “DGRI score “ which applies a score for evaluating the reliability and performance of different server configurations each having differing configurable settings (see Nickolov ¶ [0027]).  The specification of Nickolov provides several examples of the DGRI score being used to evaluate server configurations to enable the configurations to be compared with each other and essentially ranked for performance measurement.  The applicant is directed to the respective rejections below that documents Nickolov applicability to the limitations of the claimed invention.
Therein, as a result of the further search and consideration necessitated  by the applicant’s amendments  to claims 1 – 2, 5 – 7, 11 – 13, 15 – 18, and 20, and the addition of claims 21 – 24, new grounds of rejection were found for claims  1 – 2,  7, 10 -11, 15, 17- 18 and 21 – 24 under 35 U.S.C 103 over Odulinski,  Ehrlich and Nickolov; further claim 3 is rejected under 35 U.S.C 103 over Odulinski,  Ehrlich, Nickolov, and Farel; claims 5 – 6, 14 and 16 are rejected under 35 U.S.C 103 over Odulinski,  Ehrlich, Nickolov, and Schibler; and claims 12 and 13 are rejected under 35 U.S.C 103 over Odulinski,  Ehrlich, Nickolov, and Ilyadis.  The applicant is directed to the respective rejections described below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward.
Priority
This application claims and is entitled to the benefit of provisional application 62/892671 filed on August 28, 2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/2022 was filed after the mailing date of the non-final office action on 12/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.
Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3, 5 – 7, 10 – 18, and 20 – 24 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for the self-optimization of computing environments, wherein different combinations of settings used by one or more server environments are determined, and the results achieved by the one or more server environments are monitored when using the different combinations of settings, and based on the monitored results, one or more performance measures are generated that correspond to each of the different combinations of settings, and therein an updated set of settings are selected for a particular server environment based on the performance measures, so that the selected settings are provided for the particular server environment.  The ordered limitation of the claimed invention improves the performance of computing environments while reducing or eliminating the need for manual configuration changes. For example, when testing of different configurations for a server reveals that a new configuration provides improved performance, the new configuration can be implemented and the process can continue to test further refined sets of configuration settings for the server. In addition, the configuration of one server can be adjusted and optimized based on the testing and results achieved for other servers. The system can normalize test results for different servers to account for the differences in hardware capabilities and workloads of the different servers, and then use the normalized results to identify the configurations that provide the best results (e.g., high efficiency, capacity, response time, etc.). The configuration settings that provide high performance can then be distributed and applied to many different servers.  Therein the claims are statutory under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2,  7, 10 -11, 15, 17- 18 and 21 - 24 are rejected under 35 U.S.C. 103 as being un-patentable over Odulinski et al. (U.S. 10,452,440 B1; herein referred to as Odulinski) in view of Ehrlich et al. (U.S. 2021/0019321 A1; herein referred to as Ehrlich) in further view of Nickolov et al. (U.S. 2017/0034023 A1; herein referred to as Nickolov).
In regard to claim 1, Odulinski teaches a method performed by one or more computers (Col 1: Lines 33 - 34“. . . a method is performed by an agent installed in a computing environment on a computer system . . .”), the method comprising (Col 1: Lines 35 – 39 “. . . The method includes monitoring the computing environment for optimization triggers. The method also includes, responsive to detection of an optimization trigger, identifying an optimization profile of a plurality of optimization profiles that is applicable to the optimization trigger. . .”):
determining, by the one or more computers (Col 2: Lines 33 -44 “ . . . a computing environment can refer to the environment in which physical and/or virtual computing resources are consumed, often at the direction of a user, computer process or other entity. A computing environment can include, among other things, physical and virtual computing resources, an operating system, and software applications. One way to optimize a computing environment might be to assume that a specific goal is to be achieved under specific environmental circumstances. In commercial enterprise infrastructure, for example, a server might be dedicated and tuned for specific tasks to maximize its efficiency for a given workload. . . .”) , different combinations of settings used by one or more server environments (Col 3: Lines 47 -56 “ . . . the managed systems 122 can include optimization agents 130 that are installed in computing environments provided thereby. The optimization agents 130 can facilitate automatic optimization of the computing environments in accordance with optimization settings stored in the local data store(s) 120. Specifically, the optimization settings of the local data store(s) 120 can include, for example, optimization triggers, optimization profiles, optimization exit triggers, other information or settings, combinations of same and/or the like. . .”);
monitoring, by the one or more computers (Col 4: Lines 4 – 12 “ . . . the managed systems 122 can include optimization agents 130 that are installed in computing environments provided thereby. The optimization agents 130 can facilitate automatic optimization of the computing environments in accordance with optimization settings stored in the local data store(s) 120. Specifically, the optimization settings of the local data store(s) 120 can include, for example, optimization triggers, optimization profiles, optimization exit triggers, other information or settings, combinations of same and/or the like  . . . .”), results achieved by the one or more server environments when using the different combinations of settings (Col 4: Col 46-55 “. . . the optimization agents 130 can generate optimization metadata during the course of operation. The optimization metadata can include, for example, time-series data related to the performance of physical and/or software components, such as processor utilization, memory utilization, other resource-usage indicators, combinations of same and/or the like. The optimization metadata can also include listings of specific processes that are executing at a given point in time, system configuration data, or other data . . .”);
based on the monitored results, generating, by the one or more computers, a performance measure  (Col 4: Lines 55 – 65 “ . . . optimization agents 130 can generate optimization metadata on a scheduled basis or upon the occurrence of certain events. For example, in some embodiments, the optimization agents 130 can generate optimization metadata both before and after performing optimizations specified by a given optimization profile. In that way, the identification of performance improvements, or lack thereof, can be facilitated. Optimization metadata generated by the optimization agents 130 can be stored in the local data store(s) 120 or in other memory designated for such storage . . .) for each of the different combinations of settings (Col 5: Lines 22 – 36 “ . . . the optimization manager 142 can serve a data collection function. For example, the optimization manager 142 can receive, from the optimization agents 130, tenant and/or user-specific optimization settings that are defined by a tenant or user. In addition, the optimization agents 130 can collect optimization metadata from the managed systems 122. This optimization metadata can include any of the optimization metadata described above. The optimization metadata that is collected can also include information about attributes, characteristics, or properties of the managed systems 122. In some cases, the optimization metadata can relate to specific optimization profiles and provide performance data for times immediately before and after a particular optimization profile was applied. . .”);
selecting, by the one or more computers, an updated set of settings (Col 6: Lines 48 – 53 “ . . . the one or more data stores 150 can include any information collected, stored or used by the central management system 140. For example, in various embodiments, the one or more data stores 150 can include optimization metadata and optimization settings of the type described above . . .”) for a particular server environment (Col 5: Lines 36 – 40 “ . . . the optimization metadata can relate to specific optimization profiles and provide performance data for times immediately before and after a particular optimization profile was applied. Also, in some cases, the optimization metadata can characterize a performance benefit of a particular application of the optimization profile, for example, in terms of processor-utilization improvement, increased memory availability, or resources freed. . .”) ; 
Odulinski fails to explicitly teach ranking by the one or more computers, the different combination of settings based on the performance measures that respectively correspond to the different combinations of settings; wherein the updated set of settings is selected from the different combinations of settings based on the ranking of the different combination of settings; and providing, by the one or more computers, the updated set of settings that was selected for the particular server environment.   However Ehrlich teaches and providing, by the one or more computers, the updated set of settings that was selected for the particular server environment (see ¶ [0004] “. . . presenting configuration settings for at least one resource quota pool. For instance, a processing system including at least one processor may obtain a first set of performance records of a database system, train a machine learning model in accordance with the first set of performance records, where the machine learning model that is trained in accordance with the first set of performance records is configured to predict a query sub-operation delay at a server node of the database system for at least one resource quota pool for a designated time period, obtain, via a user interface, at least one input selecting the designated time period, select a set of values of a plurality of configuration settings for at least one resource quota pool for the designated time period at the server node in accordance with the machine learning model, and present the set of values of the plurality of configuration settings via the user interface . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for selecting and presenting configuration settings for at least one resource quota pool, as taught by Ehrlich, into systems and methods of optimized tuning of resources using an agent for determining performance measurements based on the comparison of different settings for a resources in a computing environment, as taught by Odulinski.  Such incorporation provides a platform for determining and optimizing setting to provide preferred levels of performance in the computing environment.
The combination of Odulinski and Ehrlich fails to expclitly teach ranking by the one or more computers, the different combination of settings based on the performance measures that respectively correspond to the different combinations of settings; wherein the updated set of settings is selected from the different combinations of settings based on the ranking of the different combination of settings.  However, Nickolov teaches ranking (e.g. calculating a DGRI score)  by the one or more computers (see ¶ [0365] “. . . a DGRI Score is a value or set of values or tuples of values assigned by any of different analysis algorithms to any entity or collection of entities and which represents any assessment of that entity or collection of entities which indicates or may contribute to an indication of the performance, reliability, security, operation, functionality, capability, compatibility, maintainability, stability, or utility of systems or their operating systems or applications or services. Here the term entity means any data known to or constructed by the DataGrid System which represents or contributes to the representation of systems or their operating systems or applications or services. Here the term entity also means by inclusive or any of these: a system, a server, a configuration element, an operating system, an application, a service, a configuration, a package, a security vulnerability, a signal, a DGRI Score . . . “), the different combination of settings based on the performance measures that respectively correspond to the different combinations of settings (see ¶ [0366] “. . . Different analysis algorithms may assign separate DGRI Scores to the same entity or collection of entities. For example, a configuration may be assigned separate DGRI Scores representing performance, security or reliability. For example, a collection of two configurations may be assigned separate DGRI Scores representing the probability of successfully changing from the first configuration to the second, and from the second configuration to the first, where these changes involve the upgrade, downgrade, installation or removal of software packages. In some embodiments, a DGRI score can also represent the probability of success (or another metric characteristic of) a change from one configuration to another . . .”); wherein the updated set of settings is selected from the different combinations of settings (see ¶¶ [0390-0393] “ . . . the analysis server is responsible for updating the association of vulnerabilities to configurations when changes to vulnerability data associated to packages occurs, and for recalculating the DGRI Score for configurations in the same case. The analysis server processes packages in the database which are marked as changed (indicating that the package vulnerability list has changed since the last time configurations which include this package have been updated by the analysis server). For at least one such package, the analysis server: [0391] Updates at least one configuration in the database which includes this package to modify the list of vulnerabilities which affect that configuration (adding or removing as required), and recalculates the DGRI Score for the configuration. [0392] Marks the package as not changed. [0393] The analysis server may perform additional analysis of configuration and signal data, using pattern recognition and other mathematical analysis to determine confidence scores associated with configurations and packages. For example, it may identify that in many cases when a problem exists, a particular version of a package is present and thus predict that other configurations containing the same package version are also subject to this problem. . . .”) based on the ranking of the different combination of settings ( see ¶¶ [0447-0454] “ . . . an Ansible module which may be used to send configurations or signals to the DataGrid API or to get the DGRI Score and other information (e.g., lists of associated vulnerabilities) for configurations and systems. dgri-yum: dgri-yum is an Ansible module which may be used to install, update or uninstall packages on servers managed with Ansible, as well as to evaluate potential configuration changes, for example by executing a dry-run of yum with the requested package changes and a change set. In this way yum does not actually apply the changes but instead returns a list of proposed packages and versions. This change set is sent to the DataGrid service for evaluation and recommendations (e.g., to change a particular package version in the change set).  dgri.yml: dgri-yml is an Ansible playbook which may be used to:  Cause one or more servers being managed with Ansible to send configuration data to the DataGrid feed server API.  Cause one or more servers being managed with Ansible to send a signal to the DataGrid feed server API.  Get the DGRI Score for one or more servers being managed by Ansible and display this information to the user.  See FIGS. 48-49 for example operations which use the dgri.yml Ansible playbook.  dgri-yum.yml: dgri-yum.yml is an Ansible playbook which may be used to install and uninstall packages on servers being managed with Ansible (e.g., in consideration of the change in the DGRI Score resulting from configuration changes)  . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for: evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data; generating automated recommendations for improving server system metrics; and automatically and conditionally updating or upgrading system packages/components, as taught by Nickolov, into systems and methods of optimized tuning of resources using an agent for determining performance measurements based on the comparison of different settings for a resources in a computing environment, and selecting and presenting configuration settings for at least one resource quota pool, as taught by the combination of Odulinski and Ehrlich.  Such incorporation enables performance measurements of  a server to be ranked under different configurations and settings.
In regard to claim 2, the combination of Odulinski, Ehrlich, and  Nickolov teaches wherein determining different combinations of settings used by one or more server environments  (see Odulinski Col 2: Lines 33 -44, Col 3: Lines 47 -56, as described for the rejection of claim 1 and is incorporated herein) comprises determining for each of multiple server environments, a combination of settings used by the server environment (see Odulinski Col 11: Lines 26 – 33 “ . . . . The optimization triggers of the optimization settings 262 can each specify an event, the occurrence of which results in the optimization agent 230 optimizing the computing environment 250 in accordance with a specified optimization profile. Each optimization profile can specify, for example, one or more services to be stopped, one or more processes to be ended, one or more environment settings to be modified, combination of same and/or the like  . . .”).
In regard to claim 7,  the combination of Odulinski, Ehrlich and  Nickolov teaches wherein providing the updated settings for the particular server environment comprises initiating a change for the particular server environment to use the updated set of settings (Odulinski  Col 4: Lines 4 – 26:” . . . the optimization agents 130 can monitor for the optimization triggers specified in the local data store(s) 120. As optimization triggers are detected, the optimization agents 130 can perform particular optimizations that are specified in optimization profiles associated with the triggers. For example, the optimization agents can stop one or more services, end one or more processes, change one or more environment settings, combinations of same and/or the like. Furthermore, in certain embodiments, the optimizations applied by the optimization agents 130 can be temporary. For example, the optimization agents 130 can monitor for optimization exit triggers, upon the occurrence of which the optimization agents 130 reverse the applied optimizations, for example, by resuming stopped services, restarting ended processes, restoring changed settings, combinations of same and/or the like. In some embodiments, the optimization agents 130 can each represent two or more agents that are resident in a given computing environment. In these embodiments, the functionality of each of the optimization agents 130 can be distributed among the two or more agents . . .”).
In regard to claim 10, the combination of Odulinski, Ehrlich and  Nickolov  teaches comprising periodically changing the settings for the particular server environment on an ongoing basis as additional performance measures are generated (see Ehrlich  ¶ [0028] “ . . . For training the MLM, the time period (e.g., hour of the week), resource quota pool identifier, and resource quota pools' configuration settings may comprise factor variables, and various performance variables (or " performance metrics") may be include as numeric variables. The MLM may therefore be trained via LASSO regression from the performance records to obtain estimated coefficients for all predictor variables. After the training phase, the MLM may be applied to predict "optimal" configuration settings for at least one resource quota pool. For example, a processing system of the present disclosure may: a) retrieve performance records relating to sub-operations executing within the specified resource quota pool for a specified time period (e.g., an hour of the week); b) set the time period in the MLM to the specified time period; c) set resource quota pool identifier in the MLM to the specified resource quota pool identifier; d) calculate "typical" (e.g., median) values for the MLM's numeric performance variables; and e) select optimal values for resource quota pools' configuration settings . . .”),
The motivation to combine Ehrlich with Odulinski is described for the rejection of claim 1 and is incorporated herein.  Additionally Ehrlich enables periodic monitoring and changing if sessions.
In regard to claim 11, the combination of Odulinski, Ehrlich and  Nickolov teaches comprising making a series of multiple incremental changes to a configuration setting of the particular server environment, each of the incremental changes moving the configuration setting closer to a corresponding setting in the updated set of settings  (see Ehrlich  ¶ [0024] “ . . . different resource quota pools may be associated with different classes of query sub-operations. As just one example, a query sub-operation may be categorized as one of three types: short, medium, and large. For instance, sub-queries may be placed into one of three categories based upon sub-operation service time (e.g., in seconds) and memory used (e.g., in kilobytes (KB)). Large queries consume more memory and are more complex (e.g., require greater service at a server node) than medium queries, which consume more typical (most average) amounts of memory and service time, while short queries require only small amounts of both memory and service time. Thus, a database administrator may decide to assign scheduled sub-queries into three separate resource quota pools so as to prevent longer running, more memory intensives sub-queries from blocking smaller, less memory intensive sub-queries. In this case, different configuration settings for these resource quota pools for each class of query sub-operations may be set for a given hour of the week so as to obtain the lowest latency for each class . . . “).
The motivation to combine Ehrlich with Odulinski is described for the rejection of claim 1 and is incorporated herein.  Additionally Ehrlich enables categorization of setting  changes  for incremental; settings .
In regard to claim 15, the combination of Odulinski, Ehrlich and  Nickolov wherein monitoring the results achieved comprises monitoring completion times for generating or serving a predetermined set of multiple documents (see Ehrlich  ¶ [0019] “. . . the present disclosure applies a MLM (e.g., a LASSO MLM) to predict the effect of different predictor variable settings on query transaction latency, or end-to-end response time. Notably, a single user-initiated query transaction can generate multiple statements or query sub-operations. Thus, multiple factors can affect query transaction total end-to-end response time/latency, such as: transaction characteristics (e.g., number of statements, degree to which a sub-operation can execute concurrently on a set of server nodes versus executing serially on a single server node, average response time per statement, etc.), transaction resource usage (e.g. transaction average memory used per server node visit), DBMS workload characteristics (e.g., transaction arrival rate by resource quota pool, for instance, a transaction environment that specifies quotas on an amount of resources that a query transaction sub-operation can utilize on a given server node), DBMS overall load (e.g., transaction arrival rate), DBMS overall resource usage (such as a memory usage and/or a memory usage per server node), and so on. The end-to-end response time is the time that it takes for all of the query transaction's sub-operations to complete . . .”) .
The motivation to combine Ehrlich with Odulinski is described for the rejection of claim 1 and is incorporated herein.  Additionally Ehrlich provides a determination of end-to-end times for monitoring performance for a particular setting.
In regard to claim 17, Odulinski teaches a system comprising (Col 1: Lines 47-51 “ . . . a system includes a computer processor and memory such that the computer processor and memory in combination are operable to implement a method that is performed by an agent installed in a computing environment on the system . . .”):
one or more computers (Col 7: Lines 28 -32, Fig. 2 “ . . . the computer system 222 may include one or more computer systems; be unitary or distributed; span multiple locations; span multiple machines; or reside in a cloud, which may include one or more cloud components in one or more networks . . .”) ; and
one or more computer-readable media storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising (Col 10: Lines 41 – 65 “ . . . reference to encoded software may encompass one or more applications, bytecode, one or more computer programs, one or more executables, one or more instructions, logic, machine code, one or more scripts, or source code, and vice versa, where appropriate, that have been stored or encoded in a computer-readable storage medium. In particular embodiments, encoded software includes one or more application programming interfaces (APIs) stored or encoded in a computer-readable storage medium. Particular embodiments may use any suitable encoded software written or otherwise expressed in any suitable programming language or combination of programming languages stored or encoded in any suitable type or number of computer-readable storage media. In particular embodiments, encoded software may be expressed as source code or object code. In particular embodiments, encoded software is expressed in a higher-level programming language, such as, for example, C. Perl, or a suitable extension thereof. In particular embodiments, encoded software is expressed in a lower-level programming language, such as assembly language (or machine code). In particular embodiments, encoded software is expressed in JAVA. In particular embodiments, encoded software is expressed in Hyper Text Markup Language (HTML). Extensible Markup Language (XML), or other suitable markup language . . .”) :
determining, by the one or more computers (see Col 2: Lines 33 -44 as described in the rejection of claim 1 and is incorporated herein), different combinations of settings used by one or more server environments (see Col 3: Lines 47 -56 as described in the rejection of claim 1 and is incorporated herein;
monitoring, by the one or more computers (see Col 4: Lines 4 – 12 as described in the rejection of claim 1 and is incorporated herein), results achieved by the one or more server environments when using the different combinations of settings (see Col 4: Col 46-55 as described in the rejection of claim 1 and is incorporated herein);
based on the monitored results, generating, by the one or more computers, a performance measure (see Col 4: Lines 55 – 65 as described in the rejection of claim 1 and is incorporated herein) for each of the different combinations of settings (see Col 5: Lines 22 – 36 as described in the rejection of claim 1 and is incorporated herein);
selecting, by the one or more computers, an updated set of settings (see Col 6: Lines 48 – 53 as described in the rejection of claim 1 and is incorporated herein) for a particular server environment (see Col 5: Lines 36 – 40 as described in the rejection of claim 1 and is incorporated herein); 
Odulinski fails to explicitly teach ranking by the one or more computers, the different combination of settings based on the performance measures that respectively correspond to the different combinations of settings; wherein the updated set of settings is selected from the different combinations of settings based on the ranking of the different combination of settings; and providing, by the one or more computers, the selected settings for the particular server environment.  However Ehrlich teaches and providing, by the one or more computers, the selected settings for the particular server environment (see ¶ [0004] as described in the rejection of claim 1 and is incorporated herein).
The motivation to combine Ehrlich with Odulinski is described for the rejection  in claim 1 and is incorporated herein.
The combination of Odulinski and Ehrlich fails to expclitly teach ranking by the one or more computers, the different combination of settings based on the performance measures that respectively correspond to the different combinations of settings; wherein the updated set of settings is selected from the different combinations of settings based on the ranking of the different combination of settings.  However, Nickolov teaches ranking (e.g. calculating a DGRI score)  by the one or more computers (see ¶ [0365] as described for the rejection of claim 1 and is incorporated herein) , the different combination of settings based on the performance measures that respectively correspond to the different combinations of settings (see ¶ [0366] as described for the rejection of claim 1 and is incorporated herein); wherein the updated set of settings is selected from the different combinations of settings (see ¶¶ [0390-0393] as described for the rejection of claim 1 and is incorporated herein) based on the ranking of the different combination of settings ( see ¶¶ [0447-0454] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Nickolov with the combination of Odulinski and Ehrlich is described for the rejection  in claim 1 and is incorporated herein.
In regard to claim 18, , the combination of Odulinski, Ehrlich, and Nickolov  teaches wherein determining different combinations of settings used by one or more server environments  (see Odulinski Col 2: Lines 33 -44, Col 3: Lines 47 -56, as described for the rejection of claim 1 and is incorporated herein) comprises determining for each of multiple server environments, a combination of settings used by the server environment (see Odulinski Col 11: Lines 26 – 33 as described for the rejection of claim 2 and is incorporated herein).
In regard to claim 20, Odulinski teaches the one or more computer-readable media storing instructions that, when executed by the one or more computers (see Col 8: Lines 29 – 33: “ . . . Memory 244 may include one or more memories 244, where appropriate. Memory 244 may store any suitable data or information utilized by the computer system 222, including software embedded in a computer readable medium, and/or encoded logic incorporated in hardware or otherwise stored (e.g., firmware). In particular embodiments, memory 244 may include main memory for storing instructions for processor 242 to execute or data for processor 242 to operate on . . .”) , cause the one or more computers to perform operations comprising (see Col 1: Lines 35 – 39 “. . . The method includes monitoring the computing environment for optimization triggers. The method also includes, responsive to detection of an optimization trigger, identifying an optimization profile of a plurality of optimization profiles that is applicable to the optimization trigger. . .”):
determining, by the one or more computers (see Col 2: Lines 33 -44 as described in the rejection of claim 1 and is incorporated herein), different combinations of settings used by one or more server environments (see Col 3: Lines 47 -56 as described in the rejection of claim 1 and is incorporated herein);
monitoring, by the one or more computers (see Col 4: Lines 4 – 12 as described in the rejection of claim 1 and is incorporated herein), results achieved by the one or more server environments when using the different combinations of settings (see Col 4: Col 46-55 as described in the rejection of claim 1 and is incorporated herein);
based on the monitored results, generating, by the one or more computers, a performance measure (see Col 4: Lines 55 – 65 as described in the rejection of claim 1 and is incorporated herein) for each of the different combinations of settings (see Col 5: Lines 22 – 36 as described in the rejection of claim 1 and is incorporated herein);
selecting, by the one or more computers, an updated set of settings (see Col 6: Lines 48 – 53 as described in the rejection of claim 1 and is incorporated herein) for a particular server environment (see Col 5: Lines 36 – 40 as described in the rejection of claim 1 and is incorporated herein); 
Odulinski fails to explicitly teach ranking by the one or more computers, the different combination of settings based on the performance measures that respectively correspond to the different combinations of settings; wherein the updated set of settings is selected from the different combinations of settings based on the ranking of the different combination of settings; and providing, by the one or more computers, the selected settings for the particular server environment.  However Ehrlich teaches and providing, by the one or more computers, the selected settings for the particular server environment (see ¶ [0004] as described in the rejection of claim 1 and is incorporated herein).
The motivation to combine Ehrlich with Odulinski is described in claim 1 and is incorporated herein. 
The combination of Odulinski and Ehrlich fails to expclitly teach ranking by the one or more computers, the different combination of settings based on the performance measures that respectively correspond to the different combinations of settings; wherein the updated set of settings is selected from the different combinations of settings based on the ranking of the different combination of settings.  However, Nickolov teaches ranking (e.g. calculating a DGRI score)  by the one or more computers (see ¶ [0365] as described for the rejection of claim 1 and is incorporated herein) , the different combination of settings based on the performance measures that respectively correspond to the different combinations of settings (see ¶ [0366] as described for the rejection of claim 1 and is incorporated herein); wherein the updated set of settings is selected from the different combinations of settings (see ¶¶ [0390-0393] as described for the rejection of claim 1 and is incorporated herein) based on the ranking of the different combination of settings ( see ¶¶ [0447-0454] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Nickolov with the combination of Odulinski and Ehrlich is described for the rejection  in claim 1 and is incorporated herein.
In regard to claim 21,  the combination of Odulinski, Ehrlich, and  Nickolov teaches wherein generating a performance measure for each of the different combinations of settings (see Odulinski Col 4: Lines 55 – 65 as described in the rejection of claim 1 and is incorporated herein) comprises: 
scaling performance levels indicated by the monitored results for different computer systems to obtain performance measures that represent levels of performance standardized to a consistent level of load and/or hardware resources (see Ehrlich ¶ [0056] “ . . . As illustrated in FIG. 2, some of the control mechanisms provide an absolute range from among which possible tunable setting values may be selected, while other control mechanisms may provide a relative scale/range from among which possible tunable setting values may be selected. It should also be noted that in the present example, some of the “tunable settings” may actually be beyond the control of the DBMS and/or the user application. For instance, the “transaction total number of statements” (TRNSID_NU_STMTS) is a factor of the preferences and needs of users submitting query transactions to the DBMS and is not something that can be adjusted by a DBA to improve the DBMS performance. However, by providing a control mechanism via the user interface 200, a DBA may still be able to “tune” this setting and determine a predicted response time for a query transaction that may have more or less statements than an average query transaction. On the other hand, the number of allowed concurrent statements per query transaction (TRNSID_NU_CONCURR_STMTS) may comprise a system setting and may therefore comprise a tunable setting of the DBMS. For instance, a DBA may configure the DMBS such that a maximum of 4 statements of a query transaction may execute simultaneously via one or more server nodes of the DBMS. Other elements of the user interface 200 include: a selector to allow a user to select an hour of the day (in the illustrative example of FIG. 2, the user may have selected hour “0”), a “go” button to allow a user to submit the set of tunable settings in order to obtain a predicted end-to-end response time/latency, and a display region where the user application may present the end-to-end response time prediction (e.g., 20.01 seconds in this example). It should be noted that as described above, various tunable settings may be applied to a trained MLM to generate a predicted end-to-end response time. However, the prediction may also take into account average or median values for other performance parameters (e.g., settings which may be tunable or non-tunable, load and resource consumption values, etc.), by inputting these average/median values to the trained MLM along with the tunable settings that are user-selected via the user interface 200 . . . “).
The motivation to combine Ehrlich with Odulinski is described for the rejection of claim 1 and is incorporated herein.  Additionally, Ehrlich provides control mechanisms for scaling the performance to different configurations. 
In regard to claim 22. the combination of Odulinski, Ehrlich, and  Nickolov teaches wherein: 
the particular server environment is configured to use a first set of configuration settings (see ¶¶ [0213-0216] Nickolov “ . . . Retrieve configuration information about a queried server [0214] Config/Vulnerability Analyzer 422 may be configured or designed to: [0215] Extract vulnerability and configuration quality (reliability) information from external sources (as opposed to telemetry collected from the subscriber systems 410; machine parse data (e.g., API, screen-scraping, etc.); compile data from multiple sources to achieve more complete/reliable information [0216] Analyze configurations collected from the Tracked Servers and provide information/score based on the information compiled from external sources . . .”); and 
the updated set of settings is one of the different combinations of settings that is configured to provide higher performance than the first set of configuration settings (see ¶¶ [0224-0225] Nickolov “ . . . Compare installed packages/versions and configurations against the compiled data from external source and report which issues affect a particular system (or group of systems)  Recommend which versions/configuration can be used to improve performance and security, based on data from external sources.
The motivation to combine Nickolov with the combination of Odulinski and Ehrlich is described for the rejection of claim 1 and is incorporated herein.  Additionally, Nickolov provides the varying of configurations to determine a best performing environment. 
In regard to claim 23, the combination of Odulinski, Ehrlich, and  Nickolov teaches wherein: the particular server environment is configured to use a first set of settings that corresponds to a first performance measure (see Nickolov  ¶¶ [1248-1252] “ . . . Calculating of scores based on reported telemetry metrics. [1249] 2. Using telemetry data and scores to Generate/Determine system reliability/compatibility/performance predictions of other identified systems. [1250] a. For existing Subscriber System(s)—analyze system components/packages and generate scores based on crowdsourced data. Determine whether any system configuration changes are recommended. Determine other recommendations for system. For example, based on current system configuration, the DataGrid System may recommend that you: [1251] 1) Back up N times per day/week/month. [1252] 2) Add Y additional servers upon reaching X % capacity (recommend the parameter(s) that is(are) X (e.g., CPU load, # requests/sec, memory usage), the threshold value(s) of X, and the value of Y—assisted by guidance based on observation of other system's telemetry). . . .”); and 
the updated set of settings is one of the different combinations of settings and has a corresponding performance measure that indicates higher performance than the first performance measure (see Nickolov  ¶¶ [1270-1278] “ . . . . A system is identified that is not performing well or is predicted to be using a bad system configuration (e.g., based on crowd-sourced telemetry data). b. A new version of packages/images/configurations is available that can improve system performance/metrics. 8. Immutable infrastructure cases:  a. Triggering build of a new system (instead of triggering update). b. Building new system image based on recommended configuration. [1275] c. Partially deploy new system in group of systems—X % new systems, Y % old systems. [1276] d. Run automated tests and evaluate/compare the performance and reliability of the new and the old systems.  C. Use of Telemetry data reported from plurality of customers to provide automatic operations decisions for systems of other (or same) customers.  1. Based on received telemetry from plurality of customers and cross-customer analysis and modeling, choose configuration and actions to perform on these or other customers' systems, such as, for example, one or more of the following (or combinations thereof) . . .”) .
The motivation to combine Nickolov with the combination of Odulinski and Ehrlich is described for the rejection of claim 1 and is incorporated herein.  Additionally, Nickolov provides the varying of configurations to determine a means to quantify an improvement to the performance of the configuration.
In regard to claim 24, the combination of Odulinski, Ehrlich, and  Nickolov teaches wherein: the particular server environment is configured to use a first set of settings (see Nickolov ¶¶ [0213-0215] “ . . . Retrieve configuration information about a queried server [0214] Config/Vulnerability Analyzer 422 may be configured or designed to: [0215] Extract vulnerability and configuration quality (reliability) information from external sources (as opposed to telemetry collected from the subscriber systems 410; machine parse data (e.g., API, screen-scraping, etc.); compile data from multiple sources to achieve more complete/reliable information. . . .”);
the updated set of settings is one of the different combinations of settings (see Nickolov ¶¶ [0238-0241] “ . . . Effect a configuration change(s) (e.g., change permitted cypher codes for SSL or configure number of threads for a web server).  Collect configuration information and send it to DataGrid service.  Provide signals about events occurring on the Tracked Servers, such as reboot, change of configuration, failure and/or software startup completion.  Provide a conditional software/configuration update which will be executed (or rejected) based on information provided from DataGrid service  . . . “) ; and 
the updated set of settings is selected based on the ranking indicating that the updated set of settings provides higher performance than the first set of settings  (see Nickolov ¶¶ [0241-0242] “ . . . if the new package provides significant improvement of DGRI score, is widely deployed and it has not been found to cause problems in other deployments). [0242] DataGrid plugin 411 (alongside with plugins from other vendors) may be configured or designed to provide DataGrid-related functionality, for example periodic scans, mass upgrades, update approval/filtering, etc. . . .”).
The motivation to combine Nickolov with the combination of Odulinski and Ehrlich is described for the rejection of claim 1 and is incorporated herein.  Additionally, Nickolov provides a technique for transitioning from one configuration to a second configuration with a better performance.
Claim 3 is rejected under 35 U.S.C. 103 as being un-patentable over Odulinski et al. (U.S. 10,452,440 B1; herein referred to as Odulinski) in view of Ehrlich et al. (U.S. 2021/0019321 A1; herein referred to as Ehrlich) in further view of Nickolov et al. (U.S. 2017/0034023 A1; herein referred to as Nickolov) as applied to claims 1 – 2,  7, 10 -11, 15, 17- 18 and 20 - 24  in further view of Farel et al. (U.S. 6,792,393 B1; herein referred to as Farel). 
In regard to claim 3, the combination of Odulinski, Ehrlich, and Nickolov  fails to explicitly teach further comprising obtaining, from each of the multiple server environments, data indicating hardware resources used and/or load levels present when the results are monitored; and wherein generating the one or more performance measures corresponding to each of the different combinations of settings comprises generating relative performance measures that are at least partially normalized to account for differences among the multiple server environments in hardware resources used and/or load levels present when the results are monitored.  However Farel teaches further comprising obtaining, from each of the multiple server environments (Col 3: Lines 26 – 32 “ . . . obtaining information for use in a computer diagnostic system. Such a method includes running one or more of a scalability performance test and a soak performance test on the computer system and extracting resultant parametric information reflecting both application behavior and system behavior during the test(s) . . . , data indicating hardware resources used (Col 5: Lines 10 -30 “ . . . A Performance Information Base ("PIB") 108 defines and stores input data needed to make a particular computer system performance and/or scalability assessment. For example, PIB 108 includes detailed information about computer system 118, including, without limitation, number of CPUs present, RAM installed, hard drive capacity, I/O interfaces, etc. PIB 108 also contains information including, without limitation to, resource utilization (e.g., CPU or I/O), delays and throughputs at one or more load points, qualitative attributes about resource utilization (e.g., High, Medium or Low), and summarized data in the form of patterns. The PIB 108 receives information from at least one post-processing engine ("PPE") 122 associated with the computer 118 under test, as well as forms-based input interface 104, and a query diagnostic interface 106. In some cases, however, at least the query diagnostic interface 106 is configured to provide information directly to a root cause analysis engine ("RCA engine") 110, as seen in FIG. 2 . . .”) and/or load levels present when the results are monitored (Col 15: Lines 3 – 16: “ . . .  using load testing by executing a long soak run ( load test that is run for days) with a fixed workload while monitoring application throughput and memory consumption; and
wherein generating the one or more performance measures corresponding to each of the different combinations of settings comprises generating relative performance measures (Col 2: Lines 22 - 34“ . . . An integrated treatment of both application-level and system-level operation with respect to a plurality of operational parameters is provided. As a result, the present invention can, for example and without limitation, identify performance problems, identify causes of the performance problems, make recommendations for overcoming performance bottlenecks, and provide some form of an index or relative score indicative of each operational parameter that has been examined. The present invention also can analyze the scalability of a computer system . . .”) that are at least partially normalized to account for differences among the multiple server environments (Col 14: Lines 8 – 30 “ . . . The algorithm for scoring may vary, in part, depending on the form of the scoring provided (for example, numerical versus color-coding versus symbol-coding). A broad category score can be determined from subfactor scores in many ways. For example, if the scores are normalized to lie between 0 and 1, the broad category score could be the minimum of the subfactor scores, the product of subfactor scores, or, more complex, (.SIGMA.((Subfactor Score).sup.-k -1) +1).sup.-1, where k>0. The broad category score should be generated to satisfy desirable behavioral properties. Examples of such properties are, but are not limited to: 1) the broad category score should be less than the minimum of the subfactor scores, 2) the broad category score should lie between the maximum and minimum possible score, and 3) the broad category score should not change if additional subfactor scores are incorporated that are equal to the maximum score. A multiplicity of broad category score algorithms that maintain these and other desirable properties can be constructed. The present invention may be completely software-implemented, preferably, but not necessarily only, as a single application package. In some instances, the present invention may be run on the computer system 118 being analyzed. For this reason, the application is desirably small from a programming standpoint, using minimal system resources . . . “) in hardware resources used and/or load levels present when the results are monitored (Col 10 : Lines 38 – 55; Col 11: :Lines 1 – 10 “. . .   The set of tests defined by test definition module 114 is relayed to a load driver 116, which converts the test definitions into computer-readable form of a performance test to be performed. The load driver 116 may be specially designed by the user, or a commercially available load test tool, such as the Mercury Interactive Loadrunner.RTM. test tool described above, or the Silk Performer.RTM. package from Segue. The performance test is then run on the computer system 118 being tested, usually but not always while the computer system 118 is running a particular application of interest. As a result, the behavior of the computer system 118 can be studied while the computer system 118 is actually running an application in a "real-life" manner.  The computer system 118 may have a data collection script module 120 loaded therein for automatically capturing parametric information from the computer system 118. The data collection script module 120 includes one or more programs or instruction sets that operate under user control to automatically retrieve and accumulate parametric information from the operating computer system 118. Data collection script module 120 may either be run on computer system 118 or may be a stand-alone module operably located between computer system 118 and post-processing engine ("PPE") 122, acting to convert received inputs into a format understood by PPE 122. Examples of the controls a user may exert on the data collection script module 120 include, without limitation, sample interval, number of samples, test duration, resources to monitor, and log files to monitor. . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for identifying computer system performance signatures and for identifying the cause of undesirable performance signatures, particularly with respect to both application-based and computer system-based parameters. Respective parametric information data is matched with corresponding parameters found in a stored plurality of reference signatures. If a match is found between the behavior of a computer system under study and a reference signature, the present invention provides information about the cause(s) of the reference signature, such that appropriate remedial measures can be taken, as taught by Farel, into systems and methods of optimized tuning of resources using an agent for determining performance measurements based on the comparison of different settings for a resources in a computing environment, and selecting and presenting configuration settings for at least one resource quota pool, that enables  evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data and  generating automated recommendations for improving server system metrics as taught by the combination of Odulinski,  Ehrlich, and Nickolov.  Such incorporation enables performance measurements to be normalized across different settings.  
Claims 5 – 6, 14 and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Odulinski et al. (U.S. 10,452,440 B1; herein referred to as Odulinski) in view of Ehrlich et al. (U.S. 2021/0019321 A1; herein referred to as Ehrlich) in further view of Nickolov et al. (U.S. 2017/0034023 A1; herein referred to as Nickolov) as applied to claims 1 – 2,  7, 10 -11, 15, 17- 18 and 20 - 24 in further view of Schibler et al. (U.S. 2019/0312800 A1; herein referred to as Schibler).
In regard to claims 5,  the combination of Odulinski,  Ehrlich, and  Nickolov teaches wherein the one or more server environments comprise multiple server environments (see Odulinski Col 7: Lines 18-32 “ . . . the computer system 222 may comprise an embedded computer system, a system-on-chip (SOC), a single-board computer system (SBC) (such as, for example, a computer-on-module (COM) or system-on-module (SOM)), a desktop computer system, a laptop or notebook computer system, an interactive kiosk, a mainframe, a mesh of computer systems, a mobile telephone, a personal digital assistant (PDA), a wearable or body-borne computer, a server, or a combination of two or more of these. Where appropriate, the computer system 222 may include one or more computer systems; be unitary or distributed; span multiple locations; span multiple machines; or reside in a cloud, which may include one or more cloud components in one or more network…”, and wherein the method further comprises: determining hardware resources allocated to the multiple server environments when results are monitored (see Ehrlich ¶ [0042]” . . . : Other centralized system components may include a Simple Network Management Protocol (SNMP) trap, or the like, a billing system, a customer relationship management (CRM) system, a trouble ticket system, an inventory system (IS), an ordering system, an enterprise reporting system (ERS), an account object (AO) database system, and so forth. In addition, other centralized system components may include, for example, a layer 3 router, a short message service (SMS) server, a voicemail server, a video-on-demand server, a server for network traffic analysis, and so forth. It should be noted that in one example, a centralized system component may be hosted on a single server, while in another example, a centralized system component may be hosted on multiple servers, e.g., in a distributed manner . . .” and determining load levels present at the multiple server environments when the results are monitored (see Ehrlich ¶ [0016]” . . . the present disclosure focuses on optimizing tunable settings that may vary as a function of load and resource usage. In one example, these settings can be modified in near real time automatically if current hour of week load and resource consumption values differ significantly from expected values. In this case, the MLM may be retrained with the current weeks' hourly measurements, new MLM values (e.g., coefficients) may be established, and optimal tunable settings for that hour of the week may be recalculated and subsequently implemented.  . . “); wherein generating the performance measure (see Odulinski Col 4: Lines 55 – 65 as described in the rejection of claim 1 and is incorporated herein) for each of the different combinations of settings (see Odulinski Col 6: Lines 48 – 53 as described in the rejection of claim 1 and is incorporated herein); and wherein ranking the different combinations of settings based on the performance measures (see Nickolov ¶¶ [0365-0366]  as described for the rejection of claim 1 and is incorporated herein) comprises ranking the different combination of settings based on the relative performance measures (see Nickolov Fig.12, ¶ [0682] “ . . .  FIG. 12 shows an example graph 1250 (with legend 1210) (collectively referred to as chart 1201) in which a range of known and unknown data points are plotted. In this particular example, it is assumed that the plotted data points relate to the measured outcomes (Y-axis, 1251) of a particular system configuration metric (e.g., performance, reliability, vulnerability, etc.) which have been plotted as a function of a specific configuration parameter (e.g., number of CPU cores) (X-axis, 1253). For purposes of illustration, and ease of explanation, it will be assumed that the system configuration metric being measured (at the Y-axis) is system performance. . . .”).  
The combination of Odulinski, Ehrlich, and Nickolov fails to explicitly teach comprises generating, for each of the different combination of settings, a relative performance measure that is based on (i) a portion of the results achieved by a server environment using the combination of settings, (ii) the hardware resources allocated, and (iii) the load levels present.  However Schibler teaches comprises generating, for each of the different combination of settings, a relative performance measure (see ¶ [0032]” . . . one or more different application settings may be dynamically adjusted (e.g., optimized) (any of the application's mutable runtime configuration), to dynamically accomplish/implement one or more of the following (and/or combinations thereof): [0033] vertical resource scaling adjustment(s), [0034] horizontal scaling adjustment(s), and/or, [0035] parameter tuning adjustment(s). . . “) that is based on (i)a portion of the results achieved by a server environment using the combination of settings (see  ¶¶ [0036 - 0041] “ . . . Example List of types of application settings that may be dynamically adjusted may include various types of resources provided to any virtual machine or container, such as, for example, one or more of the following (and/or combinations thereof): [0037] CPU cores, [0038] memory, [0039] network bandwidth, [0040] number of replicas (copies) of a component deployed, [0041] etc . . .”), (ii) the hardware resources allocated (see ¶ [0067] “ . . the problem of optimizing the runtime configuration of an application is a difficult one, one whose difficulty increases with the complexity of the application (e.g., the number of components, and the number of settings of these components which may vary, such as resource assignments, replica count, tuning parameters or deployment constraints). By optimizing is here meant the determination of the settings of an application which best meet performance or service level objectives for the application, generally while minimizing cost (or minimizing the provisioning of unutilized/underutilized resources). In practice, what is best may not be precisely determinable, but is approachable and may be converged upon., and (iii) the load levels present (see  ¶ [0068] “ . . . we may distinguish two types of application optimization, here termed continuous and discrete. Continuous optimization involves the ongoing optimization of a production application under live load (which may reflect cycles of usage as well as short or long term trends), while the application itself may also change through updates to component images, or even updates to the application architecture. Discrete optimization involves optimizing an application in a fixed environment such as a test bed or staging environment where load may be generated and controlled, and where the application components are also fixed (e.g., the VM or container image from which a component is instantiated is fixed during optimization, but the component instantiation is mutable through component settings). Because discrete optimization may come to a conclusion, it may be suitable for optimizing an application before its production deployment, in order to determine the runtime configuration of that deployment . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system for facilitating real-time optimization of computer-implemented application operations using machine learning techniques, as taught by Schibler into  systems and methods of optimized tuning of resources using an agent for determining performance measurements based on the comparison of different settings for a resources in a computing environment, and selecting and presenting configuration settings for at least one resource quota pool, that enables  evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data and  generating automated recommendations for improving server system metrics as taught by the combination of Odulinski, Ehrlich, and Nickolov.  Such incorporation provides performance measures to be generated on a combination of setting from different resources.  
In regard to claim 6, the combination of Odulinski , Ehrlich, Nickolov and  Schibler  teaches comprising initiating, by the one or more computers, a set of tasks for each of the one or more server environments (see Schibler  ¶¶ [0245 - 0246] “ . . enable a user to initiate or perform various tasks or activities such as, for example: define or select a performance function (based on metrics) and cost model; provide configuration for the servo update and measure drivers; define or select a scoring function; select which application settings to optimize, optionally specifying new settings, and completes the descriptive specification of these settings (e.g., by defining the minimum and maximum values of range settings).  Calibration: For example, at least one Optune.TM. UI may be configured or designed to enable a user to initiate a calibration run. Optune.TM. measures the performance of the application in its initial runtime configuration and a small number of algorithmically determined runtime configurations. These measurements are repeated several times in order to determine the precision of measurement and assess the magnitude of change of performance and cost. The results are used to calculate default normalization coefficients for performance and cost in the scoring function, and a performance precision for optimization In one embodiment, if the precision is not satisfactory, remediation (e.g. reconfiguration of the servo measure driver) may be the responsibility of a user . . .”).; wherein monitoring, by the one or more computers, the results achieved by the one or more server environments when using the different combinations of settings (see Odulinski see Col 4: Lines 4 – 12  Col 4: Col 46-55, as described in the rejection of claim 1 and is incorporated herein) comprises monitoring, for each of the one or more server environments, completion times for tasks in the set of tasks (see Schibler  ¶ [0908] “ . . . The index translates many individual response times, measured at the user -task level, into a single number. A Task is an individual interaction with the system, within a larger process. Task response time is defined as the elapsed time between when a user does something (mouse click, hits enter or return, etc) and when the system (client, network, servers) responds such that the user can proceed with the process. This is the time during which the human is waiting for the system. These individual waiting periods are what define the "responsiveness" of the application to the user . . .”).
The motivation to combine Schibler with the combination of  Odulinski,  Ehrlich, and Nickolov is described for the rejection of claim 5 and is incorporated herein.  Additionally Schibler enables performance measures to be gathered at the task level.
In regard to claim 14, the combination of Odulinski, Ehrlich, Nickolov and Schibler  teaches wherein the settings comprise one or more of caching settings, concurrency settings, or memory allocation settings (see Schibler ¶ [0066] “ . . . the term application settings may be taken to include both application wide settings (such as availability zone in which to deploy the application) and component specific settings (such as resource assignments). In at least some embodiments, the term " settings" refers to any/all of the mutable runtime configuration of an application. So, if a setting is "replicas" then changing that setting performs horizontal scaling. If a setting is "CPU" or "VM instance type", then changing that setting performs vertical scaling. If a setting is "MySQL query cache size" then changing that setting tunes the performance of MySQL (e.g., of a MySQL component of the application). If a setting is "TCP buffer size" then changing that setting tunes the kernel (e.g., of a component of the application) . . .”).
The motivation to combine Schibler with the combination of Odulinski, Ehrlich and Ncikolov is described for the rejection of claim 5 and is incorporated herein.  Additionally, Schibler analyzes settings for caching. 
In regard to claim 16, the combination of Odulinski, Ehrlich, Nickolov and Schibler  teaches wherein monitoring the results achieved comprises monitoring speed to process tests configured to appear as user requests to the one or more server environment (see Schibler -  ¶ [0416 -   0433] “ . . the Apache Benchmark measure driver uses this command line utility to effect its operations. [0418] It may require for its input control the following load data: [0419] the number of concurrent threads to use when generating load [0420] the number of requests to make [0421] the target URL to generate requests against [0422] optionally: a user name and password to use when authenticating with the target server [0423] The query command returns a description of the following metrics: [0424] request throughput in requests per second [0425] the time taken in seconds by the ab execution [0426] the number of error responses received [0427] the mean time taken per request in seconds [0428] the mean time taken per request in seconds across some or all concurrent requests [0429] The measure command uses the ab command to generate load on the application and measure the application's performance under that load. It parses the standard output of this command to obtain the supported metrics' values. [0430] prometheus: the Prometheus measure driver uses the Prometheus API to effect its operations. It does not generate any load on the application. [0431] Some or all commands may require for input control userdata indicating the base URL of the Prometheus API server to use. [0432] The query command returns a description of some or all available Prometheus metrics. [0433] The measure command additionally may require for its input control a set of metrics from among the available metrics whose values may be measured, and for at least one of these a relative API endpoint in relation to the base URL. This command uses the Prometheus API to query the value of at least one such metric after any warm up period or measurement duration has elapsed . . . “).
The motivation to combine Schibler with the combination of Odulinski, Ehrlich, and Nickolov is described for the rejection of claim 5 and is incorporated herein.  Additionally, Schibler provides simulation of user requests by varying the settings of the resources.
Claims 12 and 13 is rejected under 35 U.S.C. 103 as being un-patentable over Odulinski et al. (U.S. 10,452,440 B1; herein referred to as Odulinski) in view of Ehrlich et al. (U.S. 2021/0019321 A1; herein referred to as Ehrlich) in further view of Nickolov et al. (U.S. 2017/0034023 A1; herein referred to as Nickolov) as applied to claims 1 – 2,  7, 10 -11, 15, 17- 18 and 20 - 24   in further view of Ilyadis et al. (U.S. 2017/0041201 A1; herein referred to as Ilyadis).
In regard to claim 12, the combination of Odulinski, Ehrlich and Nickolov teaches wherein monitoring the results achieved by the one or more server environments ( see Odulinski Col 4: Lines 4 – 12, Col 4: Col 46-55 as described in the rejection of claim 1 and is incorporated herein).
The  combination of Odulinski  and Ehrlich fails to explicitly teach comprising repeatedly performing by the one or more server environments, a predetermined set of tasks and monitoring completion times for the set of tasks.  However Ilyadis teaches comprises repeatedly performing by the one or more server environments, a predetermined set of tasks and monitoring completion times for the set of tasks (see  ¶ [0024] “ . . . The service network devices 308 can be characterized as being present in a lower layer, or first layer of the system. One or more other network devices 316 may be included in an upper layer, or second layer of the system to perform a managerial function. The managerial network device(s) 316 may include system circuitry that can be referred to as service management circuitry 318. The service management circuitry 318 can include a processor and memory and other hardware, such as the previously discussed hypervisor circuitry, which can provide provisioning, oversight and dynamic management of the system. In that regard, the service management network device(s) 316 may include a user interface 319, such as one or more of I/O port(s), display(s), touch screen(s), keyboard(s) and/or pointing device(s) capabilities, to allow for control and/or administration of the service management circuitry 318. For example, parameter entry, manual provisioning of services, and/or various other commands, updates, tasks, and/or data entry may be performed by a user via the user interface. In addition, the service management circuitry 318 can dynamically manage provisioning of a chain of services for a given service network device 304. Further, the service management circuitry 318 can provide dynamic infrastructure analysis and management to optimize operation, verify performance and confirm virtualized services are being provided to meet predetermined criteria . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a method and system that dynamically deploys a plurality of service agents in response to dynamic assembly of a corresponding chain of services that each provide different service functionality, wherein the different service functionality can be provided to an operational network device by different respective network devices over a network, and the system can include network interface circuitry to transmit the service agents over the network to monitor performance of the respective network devices providing respective services included in the chain of services, as taught by Ilyadis, into  systems and methods of optimized tuning of resources using an agent for determining performance measurements based on the comparison of different settings for a resources in a computing environment, and selecting and presenting configuration settings for at least one resource quota pool, that enables  evaluating server system reliability, vulnerability and component compatibility using crowdsourced server and vulnerability data and  generating automated recommendations for improving server system metrics  as taught by the combination of Odulinski,  Ehrlich, and Nickolov.  Such incorporation provides performance measurements at application task level.
In regard to claim 13, the combination of Odulinski, Ehrlich, Nickolov and  Ilyadis teaches comprising : generating a copy of the particular server environment one of the one or more server environments (see Ehrlich ¶ [0055] “ . . . FIG. 3 illustrates an example dictionary presented via a user interface 300. It should be noted that user interface 200 of FIG. 2 and user interface 300 of FIG. 3 may be considered to comprise the same user interface, only presenting different screens. For instance, selection of a "predictive analysis" tab which may result in the presentation of the user interface 200 of FIG. 2, while the user interface 300 of FIG. 3 may be presented in response to a selection of a "dictionary" tab. As seen in the dictionary presented via user interface 300 of FIG. 3, there are 16 different settings, which may comprise a portion of a larger list of settings, e.g., 30 settings, 50 settings, 100 settings, etc. From the candidate settings in the dictionary, a user application may select the top 10 settings that are determined to have the greatest effect on query transaction end-to-end delay for a selected time period, and the user application may present control mechanisms for these 10 settings via the user interface 200 as shown in FIG. 2 . . .”)  and testing the copy of the particular server environment when using multiple combinations of settings (see Ehrlich ¶ [0056] “ . . . As illustrated in FIG. 2, some of the control mechanisms provide an absolute range from among which possible tunable setting values may be selected, while other control mechanisms may provide a relative scale/range from among which possible tunable setting values may be selected. It should also be noted that in the present example, some of the “tunable settings” may actually be beyond the control of the DBMS and/or the user application. For instance, the “transaction total number of statements” (TRNSID_NU_STMTS) is a factor of the preferences and needs of users submitting query transactions to the DBMS and is not something that can be adjusted by a DBA to improve the DBMS performance. However, by providing a control mechanism via the user interface 200, a DBA may still be able to “tune” this setting and determine a predicted response time for a query transaction that may have more or less statements than an average query transaction. On the other hand, the number of allowed concurrent statements per query transaction (TRNSID_NU_CONCURR_STMTS) may comprise a system setting and may therefore comprise a tunable setting of the DBMS. For instance, a DBA may configure the DMBS such that a maximum of 4 statements of a query transaction may execute simultaneously via one or more server nodes of the DBMS. Other elements of the user interface 200 include: a selector to allow a user to select an hour of the day (in the illustrative example of FIG. 2, the user may have selected hour “0”), a “go” button to allow a user to submit the set of tunable settings in order to obtain a predicted end-to-end response time/latency, and a display region where the user application may present the end-to-end response time prediction . . .”), wherein determining the different combinations of settings used by the one or more server environments  (see Odulinski Col 2: Lines 33 -44, Col 3: Lines 47 -56 as described in the rejection of claim 1 and is incorporated herein) comprises determining multiple combinations of settings for the particular server environment ( see Ilyadis  ¶ [0063] “ . . . Generation of a new service agent may include populating the new service agent with service chain information, service parameter information, and/or service parameter definitions in accordance with the type of service agent being generated, and the service being monitored. Once the new agent(s) or the changes to the existing agents are deployed, the new service agents and existing service agents with new changes can be temporarily instantiated on the respective prospective agent network devices. (530) The service agents can then begin monitoring the respective agent network devices and providing service performance information over the network to a communication port of the service management circuitry. (532) The service management circuitry can perform analysis of the service performance information in order to monitor connectivity and operation of the different service network devices included in the chain of services. (534) The service performance information can be a report of parameter values captured by the service agents, and/or analysis of monitored parameters in accordance with the type of service agent transmitting the service performance information. . . .”)  and wherein monitoring the  results achieved by the one or more server environments  (see Odulinski Col 4: Lines 4 – 12, Col 4: Col 46-55 as described in the rejection of claim 1 and is incorporated herein) and monitoring performance of the copy of the server environment when using the multiple combinations of settings (see Ilyadis ¶ ¶ [0064-0065] “ . . . determine if changes to the service network devices providing the virtualized services are warranted. (538) Changes can involve changing of operational parameters, changes in device settings, swapping of service network devices, generation of a new service agent, and/or any combination. Dynamic changes to parameters can be made during operation of the chain of services. (540).  In some examples, dynamic changes to parameter values can be verified by setting up and testing a suite of services to confirm successful operation. (542) Testing may be performed to confirm performance of desired functions prior to full deployment in a chain of services. The dynamically assembled chain of services and one or more particular services can be managed by the service management circuitry based on the testing and/or analysis. (544) Management may involve dynamic changes in parameter settings, dynamic addition of services and corresponding service agents, dynamic reallocation of services among service network devices, dynamic reallocation of resources of a particular server computer or agent network device, dynamic changes in the chain of services, and/or any other dynamic adjustments to optimize performance and/or compliance with predetermined goals, such as predetermined operational thresholds associated with a CoS, QoS or SLA. The system may then determine if a change in services has dynamically occurred. (546) If there have been no dynamic changes in services, such as a change caused by a request from the agent network device, the system can continue to manage (544), whereas if a change in the chain of services is detected, the system can return to identify changes to service network device(s) providing the service . . .”) when performing a predetermined set of tasks (see Ilyadis ¶ ¶ [0024] “ . . . parameter entry, manual provisioning of services, and/or various other commands, updates, tasks, and/or data entry may be performed by a user via the user interface. In addition, the service management circuitry 318 can dynamically manage provisioning of a chain of services for a given service network device 304. Further, the service management circuitry 318 can provide dynamic infrastructure analysis and management to optimize operation, verify performance and confirm virtualized services are being provided to meet predetermined criteria . . .”).
The motivation to combine Ilyadis with the combination of Odulinski and  Ehrlich is described for the rejection of claim 12 and is incorporated herein.   Additionally,  Ilyadis the changing of different combinations of settings.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444